DETAILED ACTION
This is the first office action on the merits in this application. The claims of July 13, 2020, are under review. Claims 1-8 stand pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings/Specification
The claimed limitation ‘wedge engaging member’ in claim 6 fails to find support in the originally filed disclosure. It is unclear if this element is present in the figures, at present. Identification of this element in the figures is requested, and provision of antecedent basis for the claim terminology in the specification is required. 
Claim Objections
Claim 7 teaches “moving a protrusion… passed a wave spring…”  Examiner believes this should properly read “past a wave spring”.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, at line 8 reads “to at least in part for a first locking feature”. It is unclear what is meant by this limitation. Examiner presumes this to mean “to at least in part form a first locking feature” and examines the claim as such. Clarification is required. 
Claim 1 teaches a “second locking feature”.  Claim 3 teaches a “secondary locking mechanism”.  Examiner has studied the disclosure, and believes these to be the same component, and has examined the application as such. If these are not the same feature, then a specification/drawing objection will be made regarding the limitation ‘second locking mechanism’ which does not appear to find support in the originally filed disclosure. Clarification/proper antecedent basis for the term in claim 3 is required. 
Claim 3 teaches “eliminating substantial rotation…”  It is unclear what amount of rotation is considered to be substantial, or not, as presently claimed. Clarification is required. 
Claim 7 refers to “the attachment” at line 2.  It is unclear, as written, if this is the same as “the attachment member” or is a distinct structure. Clarification is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luth et al. (US 2004/0157188 A1).
Regarding claim 1, Luth teaches a method of connecting a powered drill assembly to track a tool tip powered by the powered drill as at fig. 11 (tool tip not shown in that figure; left, similar to 2 in fig. 10).  The method includes
connecting a collet assembly 30/31 having a powered drill motor housing connection 38 configured to fixedly engage a second end of a powered drill motor housing 34, wherein the powered drill motor housing connection 38 rigidly fixes the collet assembly 30/31 with the powered drill motor housing 34 [0112], [0120]; 
positioning at least a portion of the collet assembly 30/31 within a bore formed by an internal surface of an attachment member 32 (region of 32 including 39/40 is about 30/31) to at least in part form a first locking feature (at pin/recess 40/39); and 
engaging a secondary locking feature 32/33 (threaded interaction) configured to at least limit rotational movement of the attachment member 32 relative to the collet assembly 30/31; 
wherein a tracking device 35 is fixed relative to an exterior surface of the powered drill motor housing 34 (due to 32 being fixed thereto when assembled), wherein the tracking device 35 is configured to allow tracking of the trackable powered drill assembly of fig. 11.
Regarding claim 2, the method includes tracking the tool tip with the tracking device [0117], [0109], [110]
Regarding claims 3 and 4, the method includes eliminating substantial rotation of the tracking device 35 relative to the attachment 32 at least with the secondary locking mechanism 32/33. Attachment of 33 to 32 also serves to fix the tracking device 35 to the drill motor housing 34. 
Regarding claim 5, the method includes tracking the tool tip with the tracking device [0117], [0109], [110]
Regarding claim 8, engaging the second locking feature 32/33 is considered to be moving a rotational locking member 33 into a rotational locking seat on 32 (the threaded coupling therebetween is considered to read on this limitation). 
Potential Allowable Subject Matter
No prior art rejection is made related to claims 6 and 7, at present. These claims cannot be allowed until such time as the outstanding rejections under 35 USC 112, and drawing/specification issues are overcome. Examiner cannot determine what portion of applicant’s invention is being referred to at this time, and therefore cannot offer a statement as to allowability of claim 6. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/Primary Examiner, Art Unit 3799